Atkinson, J.
1. “All mechanics of every sort, for work done and material furnished in manufacturing or repairing personal property, shall have a special lien on the same.” Civil Code, § 3354. The lien so provided for is afforded to mechanics, notwithstanding the work employed in manufacturing or repairing the property may have been performed entirety by an employee of the mechanic. Quillian v. Central Railroad &c. Co., 52 Ga. 374. See also Bruton & Wade v. Beasley, 135 Ga. 412 (69 S. E. 561).
(o) Accordingly, a flfm engaged in operating a repair-shop where others are employed to do expert-mechanical work, and where material is furnished for the repair of carriages and automobiles, is entitled to a lien-on the property manufactured or improved.
2. The above rulings dispose of the only question raised by the bill of exceptions. ■ Judgment affirmed.

All the Justices concur.